 



Exhibit 10.11
AMENDMENT NUMBER TWO
TO THE
FLOWSERVE CORPORATION
2004 STOCK COMPENSATION PLAN
WHEREAS, Flowserve Corporation (the “Company”) maintains the Flowserve
Corporation 2004 Stock Compensation Plan (as heretofore amended and
supplemented, the “2004 Plan”);
WHEREAS, the Organization and Compensation Committee (the “Committee”) of the
Board of Directors has the authority to amend the 2004 Plan;
WHEREAS, the Committee has resolved to amend the 2004 Plan to provide for
nondiscretionary proportionate adjustments to the plans and outstanding awards
in the event of specified types of corporate transactions involving the Company;
WHEREAS, the Committee deems it to be desirable and in the best interests of the
Company and its stockholders that the Amendment be approved and adopted; and
NOW, THEREFORE, the Plan is amended effective March 7, 2008 as follows:
1. Article 11 of the 2004 Plan is hereby amended and restated in its entirety as
follows:
Article 11. Adjustments, Dissolution or Liquidation
In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Common Stock, other securities, or
other property), recapitalization, stock-split, reverse stock split, rights
offering, reorganization, merger, consolidation, split-up, spin-off, split-off,
combination, subdivision, repurchase, or exchange of Common Stock or other
securities of the Company, or other change in the corporate structure of the
Company affecting the Common Stock in order to prevent dilution or enlargement
of benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it deems equitable, adjust the
number and class of Common Stock which are reserved for issuance under the Plan,
the Option Price or SAR Price of any outstanding Award, and the numerical limits
in Sections 5.1 and 6.9 of the Plan. Any determinations relating to such
adjustments made by the Company shall be conclusive; provided that, solely for
the elimination of doubt or possible misinterpretation, the Committee shall not
have discretion to make other than proportionate adjustments in the event of any
of the triggering changes noted above.
In the event of the proposed dissolution or liquidation of the Company, the
Committee shall notify each recipient of an Award as soon as practicable prior
to the effective date of such proposed transaction. To the extent it has not
been previously exercised or settled, Awards shall terminate immediately prior
to the dissolution or liquidation of the Company.

            FLOWSERVE CORPORATION
      By:   /s/ Ronald F. Shuff         Ronald F. Shuff, Senior Vice President,
        Secretary and General Counsel     

 

